FOR IMMEDIATE RELEASE Contact: Christopher J. Eperjesy 638-4343 TWIN DISC, INC. ANNOUNCES FINANCIAL RESULTS FOR FISCAL 2 RACINE, WISCONSIN—August 4, 2009—Twin Disc, Inc. (NASDAQ: TWIN) today reported financial results for the fiscal 2009 fourth quarter and fiscal year ended June 30, 2009. In the fourth fiscal quarter, the Company continued to experience the impact of a softening in many of its key product markets.The mega yacht marine, oil and gas, and industrial markets continued to experience a significant fall off in both shipment and order volume, and this trend is likely to continue into the first half of fiscal 2010.As a result of previously announced actions, including the freezing of the Company’s domestic defined-benefit pension plan, the Company’s fourth-quarter results have a number of charges, accrual adjustments and other variances that had a material impact on both the quarterly and annual results.These are described in greater detail below.The Company continues to experience encouraging demand, as evidenced by both shipment and order volumes, in its commercial marine, land- and marine-based military and airport rescue fire fighting (ARFF) markets.In addition, the Pacific Rim continues to offer expanding opportunities for the Company as both sales and orders into the region continue to grow and are at historically high levels. Sales for the fiscal 2009 fourth quarter were $72,056,000, compared to $90,349,000 for the fiscal 2008 fourth quarter.Sales for fiscal 2009 were $295,618,000, compared to $331,694,000 for fiscal 2008.The decline in sales for the fiscal 2009 fourth quarter was primarily due to lower sales of products to customers in the mega yacht, oil and gas, and industrial markets.This was partially offset by higher sales to customers in the commercial marine, land- and marine-based military and ARFF markets.While the North American and European markets experienced year-over-year sales declines, shipments to customers throughout the Pacific Rim continued to grow and were up versus last fiscal year.For the fiscal 2009 fourth quarter and fiscal year, foreign currency translations negatively impacted sales by $3,422,000 and $4,807,000, respectively. Gross profit, as a percentage of fiscal 2009 fourth-quarter sales, was 26.7 percent, compared to 32.1 percent in the fiscal 2008 fourth quarter.Gross margin for the quarter continued to be unfavorably impacted by lower volumes, an unfavorable shift in product mix, primarily due to lower shipments of oil and gas transmissions, and an increase in warranty expenses.The net impact of the change in foreign currency exchange rates decreased gross profit by $1,074,000 in the fiscal 2009 fourth quarter.These were partially offset by an $805,000 reduction in pension expenses. Fiscal 2009 gross profit, as a percentage of sales, was 27.6 percent, compared to 31.6 percent for fiscal 2008. Gross margin for the year continued to be unfavorably impacted by lower volumes, an unfavorable shift in product mix, primarily due to lower shipments of oil and gas transmissions, and an increase in warranty expenses.The net impact of the change in foreign currency exchange rates for fiscal 2009 decreased gross profit by $1,891,000.Also impacting fiscal 2009 gross profit margin was a $419,000 increase in pension expenses.These were partially offset by a $709,000 reduction in bonus compensation expense. For the fiscal 2009 fourth quarter, marketing, engineering and administrative (ME&A) expenses, as a percentage of sales, were 17.5 percent, compared to 21.4 percent for the fiscal 2008 fourth quarter.ME&A expenses decreased $6,681,000 versus the same period last fiscal year.The table below summarizes significant changes in certain ME&A expenses for the quarter: Three Months Ended Increase/ $ millions – (Income)/Expense June 30, 2009 June 30, 2008 (Decrease) Stock-Based Compensation Pension Domestic Bonus - 65 Foreign Exchange Translation All other, net The net remaining decrease in ME&A expenses of $1,455,000 primarily relates to global cost reduction initiatives implemented by the Company in the second half of fiscal 2009. As a percentage of sales, ME&A expenses for fiscal 2009 were 20.5 percent, compared to 20.0 percent for fiscal 2008.ME&A expenses decreased $5,879,000 versus last fiscal year.The table below summarizes significant changes in certain ME&A expenses for the fiscal year: Fiscal Year Ended Increase/ $ millions – (Income)/Expense June 30, 2009 June 30, 2008 (Decrease) Domestic Bonus Stock-Based Compensation Pension Severance Domestic/Corporate IT Expenses $- - Foreign Exchange Translation All other, net The increase in IT expenses noted above primarily relates to the implementation of a global ERP system.The net remaining decrease in ME&A expenses of $1,055,000 primarily relates to global cost reduction initiatives implemented by the Company in the second half of fiscal 2009. For fiscal 2009, the Company recorded a $1,188,000 charge related to its previously announced restructuring plan, compared to a $373,000 restructuring accrual reversal for fiscal 2008.In addition, the benefit for domestic pension expense shown in the fourth fiscal quarter of 2009 versus fiscal 2008, for both ME&A expenses and cost of goods sold, was primarily due to a $1,700,000 curtailment gain recorded as a result of the freezing of the domestic defined-benefit pension plans, as previously announced. The Company’s tax rate for the 2009 fourth quarter was 46.9 percent, compared to 24.2 percent in the prior year’s fourth quarter.The fiscal 2009 fourth-quarter rate was unfavorably impacted by a reduction in foreign tax credits and an increase in foreign permanent adjustments, while the fiscal 2008 fourth-quarter tax rate benefited from a reduction in the blended state tax rate resulting in a favorable adjustment to both deferred and the current year tax provisions.For 2009, the effective tax rate was 34.7 percent, compared to 30.9 percent last fiscal year.The primary cause for the increase is the one-time benefit recorded in fiscal 2008 related to adjusting the Italian deferred tax balance for the new reduced Italian tax rate, along with a similar one-time adjustment to domestic deferred items related to a reduction in the blended state tax rate. Net earnings for the fiscal 2009 fourth quarter were $2,754,000, or $0.25 per diluted share, compared to $7,009,000, or $0.62 per diluted share, for the fiscal 2008 fourth quarter.For fiscal 2009, net earnings were $11,502,000, or $1.03 per diluted share, compared to $24,252,000, or $2.13 per diluted share last fiscal year. Earnings before interest, taxes, depreciation and amortization (EBITDA)* was $8,488,000 for the fiscal 2009 fourth quarter, compared to $12,395,000 for the fiscal 2008 fourth quarter.For fiscal 2009, EBITDA was $30,020,000, compared to $46,075,000 for fiscal 2008. Commenting on the results, Michael E. Batten, Chairman and Chief Executive Officer, said: “The impact from the global recession that we began experiencing in the third quarter persisted in the fourth quarter and we expect these trends to continue through the first half of fiscal 2010.As a result of these trends, we recently announced initiatives to take $25,000,000 of costs out of the business for fiscal 2010.While difficult, these actions are necessary to manage our cost structure with the slowdown in volumes we are experiencing in certain markets. “Demand remained strong throughout the fiscal year from military customers for land-based transmissions and marine propulsion systems, ARFF, and Asian and Gulf Coast commercial marine customers.We expect demand from these customers to remain strong throughout fiscal 2010.Offsetting this demand was weakness in our oil and gas, mega yacht and industrial markets.We expect the mega yacht market to remain weak for some time as excess inventories of new boats work through the distribution channel.The industrial market, especially in Europe, has not stabilized, but we are cautiously optimistic that demand, especially domestically, will begin to pick up as Federal stimulus money works its way into the economy. “We anticipate sales of transmissions, power take-offs, and clutches used by oil and gas customers to pick up in the second half of fiscal 2010, as demand for oil begins to recover.Specifically, oil services customers, who have traditionally used our 8500 series transmissions for land-based pressure pumping applications, have expanded their service offerings and are now using our 8500 series transmission for offshore pressure pumping applications.In addition, we are making progress on the development and testing of our new 7500 series transmission that we announced last quarter.There has been a lot of interest from the marketplace and we anticipate the 7500 series transmission will begin shipping by the fiscal 2010 fourth quarter. “We are also making progress in the development and testing of the new marine-based products we announced last quarter – the joystick control system and hybrid-ready marine transmission.We anticipate the joystick control system will be available to marine customers by the second half of fiscal 2010 and the hybrid-ready transmission will be available sometime in fiscal 2011 as engine manufacturers and boat builders test the transmission.” Christopher J. Eperjesy, Vice President - Finance, Chief Financial Officer and Treasurer, stated: “Our balance sheet and overall liquidity remain strong and we are pleased to announce that we have renewed our $35,000,000 revolving credit facility and extended its maturity from October 2010 to May 2012.Working capital at June 30, 2009 was $103,669,000, compared to $106,107,000 at June 30, 2008 and $108,620,000 at March 27, 2009.We anticipate further working capital improvements throughout fiscal 2010 as we actively manage and control inventory, receivable and payable levels.At June 30, 2009, the Company had cash of $13,266,000, compared to $14,447,000 at June 30, 2008.Total debt at June 30, 2009 was $50,732,000, compared to $58,008,000 at March 27, 2009 and $49,957,000 at June 30, 2008.
